The Chancellor.
[ * 141 ]
The bill proceeds on the ground, that the plaintiffs have no defence at law, and no discovery *is sought to aid any such defence. The claim is purely equitable, and there is no good reason why the defendants should not be at liberty to proceed to trial and judgment at law. This appears to be the practice; and the Court, generally, imposes further terms to prevent trouble and delay, before an injunction is granted in ejectment cases, where no discovery is sought, and the title at law is admitted. (Hinde’s Ch. Practice, 585. 591.)
Motion granted.